Citation Nr: 0523109	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  95-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1995 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied, in part, 
service connection for TMJ dysfunction.  

The case was remanded by the Board in February 1997.  In an 
October 1997 decision the Board denied the claim.  In a 
November 1999 decision, the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded that portion 
of the October 1997 Board decision that had denied service 
connection for TMJ dysfunction.  In July 2000 the case was 
again remanded by the Board for development ordered by the 
Court in its decision.  In March 2004 the case was remanded 
by the Board to fulfill due process requirements that the 
veteran be allowed to attend a requested hearing before a 
member of the Board sitting at the RO.  After the case was 
returned to the RO for this purpose, the veteran and his 
representative cancelled the hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the Court's decision and the July 2000 remand 
by the Board, there has been a significant change in the law 
with the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an 


enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
It is noted that the last denial of record of the veteran's 
claim was made on the basis that the claim was not well 
grounded and that the enhanced notification and assistance 
provisions have not been met.  Specifically, copies of 
medical records from the veteran's private physician, who has 
submitted several statements on behalf of the veteran, have 
not been requested; and the veteran has not been sent a VCAA 
letter on this issue.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must send the veteran a VCAA 
letter with respect to service connection 
for TMJ dysfunction.  

2.  After obtaining any needed consent, 
copies of treatment records from the 
veteran's private physician, Dr. Jose R. 
Perez Valentin, who has submitted several 
statements in support of the veteran's 
claim, should be requested.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

